  Case 12-48569         Doc 91     Filed 11/02/18 Entered 11/02/18 11:36:57              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-48569
         JOSEPH M GIBSON
         ANNASTEIN GIBSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/11/2012, and was converted to chapter 13 on 12/11/2012.

         2) The plan was confirmed on 05/08/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/06/2014, 05/06/2015, 05/07/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 67.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $32,223.00.

         10) Amount of unsecured claims discharged without payment: $195,323.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-48569      Doc 91      Filed 11/02/18 Entered 11/02/18 11:36:57                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $54,012.85
       Less amount refunded to debtor                          $12.85

NET RECEIPTS:                                                                                $54,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,390.54
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,390.54

Attorney fees paid and disclosed by debtor:               $500.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
CAPITAL ONE                   Unsecured         333.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE      Unsecured     20,844.00           0.00          392.79          35.23        0.00
CAPITAL ONE AUTO FINANCE      Secured       20,844.00     21,236.79        20,844.00     20,844.00    1,953.68
COOK COUNTY TREASURER         Secured              NA            NA              NA            0.00        0.00
DEPENDON COLLECTION SE        Unsecured         378.00           NA              NA            0.00        0.00
DEPENDON COLLECTION SE        Unsecured         176.00           NA              NA            0.00        0.00
ECMC                          Unsecured     12,248.00     12,838.16        12,838.16      1,151.30         0.00
ECMC                          Unsecured     32,435.00     33,643.09        33,643.09      3,017.03         0.00
FEDERAL NATIONAL MTG ASSOC    Secured       99,900.00     98,014.27             0.00           0.00        0.00
FEDERAL NATIONAL MTG ASSOC    Secured              NA       5,448.92        3,176.21      3,176.21         0.00
FEDERAL NATIONAL MTG ASSOC    Unsecured     12,798.00            NA              NA            0.00        0.00
FEDERAL NATIONAL MTGE ASSOC   Unsecured      6,866.00           0.00        6,077.36        545.00         0.00
FEDERAL NATIONAL MTGE ASSOC   Secured        6,866.00            NA              NA            0.00        0.00
GM FINANCIAL                  Unsecured     15,026.00     15,124.45        15,124.45      1,356.32         0.00
GREATER SUBURBAN ACCEPTANCE   Secured       10,000.00       9,819.79        9,819.79      9,819.79      898.52
GREATER SUBURBAN ACCEPTANCE   Unsecured     10,000.00            NA              NA            0.00        0.00
HSBC BANK USA                 Unsecured     21,664.00            NA              NA            0.00        0.00
HSBC BANK USA                 Secured              NA         436.45          436.45        436.45         0.00
HSBC BANK USA                 Secured       21,664.00     21,614.80        22,051.25           0.00        0.00
INTERNAL REVENUE SERVICE      Unsecured            NA           1.93            1.93           0.17        0.00
INTERNAL REVENUE SERVICE      Priority          841.00        535.17          535.17        535.17         0.00
LVNV FUNDING                  Unsecured         381.00        432.09          432.09          38.75        0.00
MERRICK BANK                  Unsecured         348.00        285.16          285.16          25.57        0.00
MERRICK BANK                  Unsecured      1,269.00       1,032.59        1,032.59          92.60        0.00
NISSAN INFINITI               Unsecured         352.00           NA              NA            0.00        0.00
OAK HARBOR CAPITAL            Unsecured         896.00      1,279.47        1,279.47        114.74         0.00
PRA RECEIVABLES MGMT          Unsecured         699.00        652.57          652.57          58.52        0.00
PRA RECEIVABLES MGMT          Unsecured      1,129.00       1,164.38        1,164.38        104.42         0.00
PRA RECEIVABLES MGMT          Unsecured      1,183.00       1,343.37        1,343.37        120.47         0.00
PRA RECEIVABLES MGMT          Unsecured         767.00        818.92          818.92          73.44        0.00
QUANTUM3 GROUP LLC            Secured        9,500.00           0.00            0.00           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 12-48569        Doc 91       Filed 11/02/18 Entered 11/02/18 11:36:57                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC               Unsecured         140.00        298.63        298.63          26.78        0.00
QUANTUM3 GROUP LLC               Unsecured      1,824.00       7,534.63      7,534.63        675.69         0.00
SALLIE MAE ECFC                  Unsecured            NA       9,133.29      9,133.29        819.03         0.00
US DEPT OF ED SALLIE MAE         Unsecured            NA     30,002.80     30,002.80       2,690.58         0.00
US DEPT OF EDUCATION/SALLIE MA   Unsecured     37,906.00            NA            NA            0.00        0.00
WEBBANK/DFS                      Unsecured         606.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $22,051.25              $0.00                  $0.00
      Mortgage Arrearage                                 $3,612.66          $3,612.66                  $0.00
      Debt Secured by Vehicle                           $30,663.79         $30,663.79              $2,852.20
      All Other Secured                                      $0.00              $0.00                  $0.00
TOTAL SECURED:                                          $56,327.70         $34,276.45              $2,852.20

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                   $535.17            $535.17                  $0.00
TOTAL PRIORITY:                                             $535.17            $535.17                  $0.00

GENERAL UNSECURED PAYMENTS:                            $122,055.68         $10,945.64                   $0.00


Disbursements:

       Expenses of Administration                             $5,390.54
       Disbursements to Creditors                            $48,609.46

TOTAL DISBURSEMENTS :                                                                         $54,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 12-48569         Doc 91      Filed 11/02/18 Entered 11/02/18 11:36:57                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
